internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------- -------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita plr-102078-11 date july re request for private_letter_ruling under sec_168 re request for private_letter_ruling under sec_168 ------------------------------------------------------------ taxpayer ------------------------------------------------------------------------- parent location2 -------------- location3 ---------------------- location4 ------------------------ location5 -------------------------------- date1 date2 date3 date4 date5 date6 date7 date8 a b number1 ---- number2 ---- --------------------------- ------- ------------- ---------------- ---------------- -------------------------- ---------------------- ------- -------------------------------- -------------- dear -------------- this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting rulings under sec_168 of the internal_revenue_code facts plr-102078-11 taxpayer represents that the facts are as follows parent is engaged in the industrial gas business with worldwide operations the industrial gas business involves separating the atmosphere into its component parts through cryogenic and high pressure processes and delivering the resulting gases to customers taxpayer is a limited_partnership for federal_income_tax purposes taxpayer is a disregarded_entity that is included in parent’s consolidated federal_income_tax return taxpayer is responsible for providing service to large industry customers in the united_states taxpayer offers gas and energy solutions to these customers to improve their process efficiency and help them with their environmental responsibilities in the united_states this business serves the refining natural_gas chemical and metals industries in connection with its business in the united_states taxpayer operates a network of plants and an extensive pipeline system along the location2 and the location3 taxpayer separates the components of the atmosphere at its plants and transports the resulting gases to its customers via a network of pipelines taxpayer generally constructs and or acquires plant and pipeline assets in order to satisfy the requirements of specific customers and contracts depending on a customer’s geographic location and the availability of plant and pipeline resources taxpayer has a variety of options regarding the method by which it provides the gases to a customer taxpayer may choose to construct a plant at or near a customer’s location to supply the desired product or it may extend existing pipeline or plant resources to a customer location to supply the product on date1 taxpayer entered into a hydrogen supply agreement agreement with a to supply hydrogen to a the agreement requires taxpayer to provide specified quantities of hydrogen to a’s refinery facilities in location4 the agreement also provides specifications regarding the hydrogen to be delivered under the contract as well as a minimum purchase obligation for a and a maximum supply obligation for taxpayer the agreement contemplated that in order to furnish hydrogen to a under the agreement taxpayer would be required to construct and operate a pipeline and meter station for the manufacture transportation and delivery of hydrogen from taxpayer’s facilities to a specifically dollar_figure of the agreement provides that taxpayer shall at its sole cost and expense construct own maintain and operate taxpayer’s facilities and the pipeline network to deliver the quantities of hydrogen contemplated hereunder to a refinery the pipeline network is defined under sec_1 of the agreement as meaning the facilities owned and operated by taxpayer for transportation compression and metering of the hydrogen to its customers including a sec_1 of the agreement plr-102078-11 also defines the taxpayer’s facilities as meaning the production facilities the storage cavern the hydrogen pipeline booster station as required and equipment meters pipelines and related equipment owned leased and or operated by taxpayer and used for the production procurement purification and delivery of hydrogen to a and taxpayer’s other customers to supply hydrogen to a under the agreement taxpayer constructed a pipeline network which cost approximately dollar_figureb it consists of a steel pipeline that is number1- inches in diameter and specially constructed to transport hydrogen and it is approximately number2 miles long and stretches from taxpayer’s plant in location5 to a’s facilities in location4 this pipeline network is the property at issue in this letter_ruling request hereinafter this pipeline network is referred to as the property the property is connected to another of taxpayer’s existing pipelines that were previously placed_in_service by taxpayer and were being used by taxpayer to service other customers taxpayer made the decision to construct the property in early date2 and began putting out contracts to build the property taxpayer’s in-house engineering department acted as general contractor for the construction of the property taxpayer entered into contracts with a number of subcontractors regarding the various aspects of the construction of the property these contracts were negotiated finalized and entered into between date3 and date4 taxpayer began construction of the property in date2 after construction of the property was completed taxpayer commenced supplying hydrogen to a pursuant to the agreement sec_2 of the agreement provided that the date taxpayer would begin supplying hydrogen was to be no earlier than date5 and no later than date6 taxpayer began supplying hydrogen to a in date7 taxpayer represents that the property was placed_in_service by taxpayer in date7 and that the property is included in asset cla sec_46 pipeline transportation of revproc_87_56 1987_2_cb_674 rulings requested the property is property which has a recovery_period of years or less pursuant to sec_168 the original_use of the property commenced with taxpayer in date8 pursuant to sec_168 notwithstanding the fact that the property was attached to property previously placed_in_service and used by taxpayer in its business plr-102078-11 the property was acquired by taxpayer within the requisite period of sec_168 after date and before date and the agreement is not considered a written binding contract to acquire the property assuming the placed_in_service requirement is met a material representation made by taxpayer the property is eligible for the additional first year depreciation deduction under sec_168 law and analysis sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 as amended by tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date defines the term qualified_property as meaning property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or acquired by the taxpayer pursuant to a written binding contract which was entered into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date issue does the property have a recovery_period of years or less for purposes of sec_168 to be qualified_property under sec_168 the property must satisfy the property description requirement provided in sec_168 in addition to satisfying the other requirements in sec_168 sec_168 is relevant to the facts present here and it provides that the property must be property to which sec_168 applies which has a recovery_period of years or less however property is not qualified_property if the property is required to be depreciated under the alternative_depreciation_system of sec_168 pursuant to sec_168 through d or other provisions of the code sec_168 and sec_1_168_k_-1 of the income_tax regulations for purposes of sec_168 sec_1_168_k_-1 provides that the recovery_period is determined in accordance with sec_168 regardless of any election made by the taxpayer under sec_168 the recovery_period under sec_168 is determined by the property’s classification under sec_168 plr-102078-11 for purposes of sec_168 a property’s classification is determined by reference to the property’s class_life or by statute sec_168 provides that property with a class_life of or more years but less than years is 15-year_property sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowance under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 the asset classes described below are set forth in revproc_87_56 asset cla sec_46 pipeline transportation of revproc_87_56 includes assets used in the private commercial and contract carrying of petroleum gas and other products by means of pipes and conveyors the trunk lines and related storage facilities of integrated petroleum and natural_gas producers are included in this class assets in cla sec_46 have a class_life of years and in accordance with sec_168 are classified as 15-year_property pursuant to sec_168 the recovery_period for 15-year_property i sec_15 years in this case taxpayer represents that it separates the components of the atmosphere at its plants and transports the resulting gases to its customers via a network of pipelines taxpayer entered into the agreement with a to supply hydrogen to a to do this taxpayer constructed the property to transport and deliver hydrogen from taxpayer’s facilities in location5 to a’s facilities in location4 both location5 and plr-102078-11 location4 are in the united_states accordingly the property is included in asset cla sec_46 of revproc_87_56 and is 15-year_property thus for purposes of sec_168 the recovery_period of the property i sec_15 years further sec_168 applies to the property issue does the original_use of the property commence with taxpayer in date8 for purposes of sec_168 notwithstanding the fact that the property is attached to property previously placed_in_service and used by taxpayer in its business to be qualified_property under sec_168 the property must satisfy the original_use requirement provided in sec_168 in addition to satisfying the other requirements in sec_168 sec_168 provides that the original_use of the property must commence with the taxpayer after date sec_1_168_k_-1 provides in part that original_use means the first use to which the property is put whether or not that use corresponds to the use of the property by the taxpayer in the case of any addition to or improvement of any property sec_168 provides that any deduction under sec_168 for such addition or improvement is computed in the same manner as the deduction of such property would be computed if such property had been placed_in_service at the same time as such addition or improvement and the applicable_recovery_period for such addition or improvement begins on the later of i the date on which such addition or improvement is placed_in_service or ii the date on which the property with respect to which such addition or improvement was made is placed_in_service here the property was connected to taxpayer’s existing pipelines after these existing pipelines were placed_in_service by taxpayer as a result the property is an addition to taxpayer’s existing pipelines because the property was connected to taxpayer’s existing pipelines after these existing pipelines were placed_in_service by taxpayer the property also is a separate asset for purposes of sec_168 accordingly under the facts present here we only need to determine whether the property satisfies the original_use requirement under sec_168 in this case taxpayer represents that after construction of the property was completed taxpayer used the property to supply hydrogen to a pursuant to the agreement taxpayer further represents that it began supplying hydrogen to a in date and that the property was constructed placed_in_service and used solely by taxpayer these representations are material representations date is after date and is during date8 based solely on these representations we conclude that taxpayer was the first_user of the property and such use began in date8 which is after date plr-102078-11 issue was the property acquired by taxpayer after date and before date to be qualified_property under sec_168 the property must satisfy the acquisition requirement provided in sec_168 in addition to satisfying the other requirements in sec_168 sec_168 provides that the property must be i acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or ii acquired by the taxpayer pursuant to a written binding contract that was entered into after date and before date sec_168 as amended by tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date provides that in the case of a taxpayer manufacturing constructing or producing property for the taxpayer’s own use the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date sec_1_168_k_-1 provides that if a taxpayer manufactures constructs or produces property for use by the taxpayer in its trade_or_business or for its production_of_income the acquisition rules in sec_1_168_k_-1 are treated as met for qualified_property if the taxpayer begins manufacturing constructing or producing the property after date and before date this regulation further provides that property that is manufactured constructed or produced for the taxpayer by another person under a written binding contract as defined in sec_1_168_k_-1 that is entered into prior to the manufacture construction or production of the property for use by the taxpayer in its trade_or_business or for its production_of_income is considered to be manufactured constructed or produced_by_the_taxpayer see sec_1_168_k_-1 for the rules for determining when construction begins before date taxpayer entered into the agreement with a under the terms of the agreement taxpayer agreed to supply hydrogen to a at its facilities in location4 and a agreed to purchase such hydrogen section dollar_figure of the agreement also provided that taxpayer at its sole cost and expense would construct the property in order to supply the hydrogen to a the agreement did not provide any specifications about the construction of the property because taxpayer and a recognized that taxpayer would have to construct the property in order to supply hydrogen to a under the agreement we view section dollar_figure of the agreement as providing which party - taxpayer or a or both - would pay for the cost of the property accordingly we conclude that the agreement is not a contract for the purchase or construction of the property plr-102078-11 taxpayer represents that it was the general contractor for the construction of the property taxpayer further represents that it entered into contracts with subcontractors to construct the property between date3 and date4 and it began constructing the property in date2 these representations are material representations date2 date3 and date are after date and before date based solely on these representations we conclude that taxpayer constructed the property for its own use and the property satisfies the requirements of sec_168 and sec_1_168_k_-1 accordingly the property is treated as meeting the acquisition requirement of sec_168 conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that pursuant to sec_168 the property is property to which sec_168 applies with a recovery_period of years or less pursuant to sec_168 the original_use of the property commenced with taxpayer in date8 notwithstanding the fact that the property was attached to property previously placed_in_service and used by taxpayer in its business and the property is self-constructed property that satisfies the requirements of sec_168 and therefore was acquired by taxpayer after date and before date pursuant to sec_168 and the agreement is not considered a written binding contract to acquire the property therefore assuming the property satisfies the placed-in-service date requirement of sec_168 the property meets all of the requirements to be qualified_property under sec_168 and is eligible for the additional first year depreciation deduction under sec_168 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 further no opinion is expressed or implied i concerning the application of sec_168 iii or iv to the facts described above ii concerning the placed-in-service date of the property or iii on whether taxpayer’s determination of when construction of the property and each of its components began satisfies sec_1_168_k_-1 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director plr-102078-11 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting cc
